Citation Nr: 1708172	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-16 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for lower back injury residuals. 
 
3.  Entitlement to service connection for left ear hearing loss. 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION
	
The appellant is a Veteran who served in the Army Reserves for his initial Active Duty for Training from June 2, 1969, to October 2, 1969, and on Active Duty for Training from January 22, 1991, to March 26, 1991, and from June 16, 2000, to June 30, 2000, in the Army National Guard on a Title 10 Activation from February 27, 2003, to May 1, 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011, rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in July 2011.  The RO issued a statement of the case (SOC) in May 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in June 2012. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to military noise exposure.

2.  Degenerative arthritis of the lumbar spine became manifest to a degree of 10 percent within one year of the Veteran's separation from active service in May 2010.

3.  The Veteran's preexisting left ear hearing loss was not aggravated during any period of Active Duty for Training (ACDUTRA) or period of active duty.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for the establishment of service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO issued a May 2010 preadjudicatory notice letter to the Veteran addressing the claims on appeal, which met the notice requirements.

The Veteran was afforded the opportunity to testify before a DRO in January 2013.  
38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board has also obtained VA treatment records and VA examination reports from June 2010, December 2010, and January 2013, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and opinions were obtained addressing the cause of the Veteran's claims on appeal, which as will be explained below were adequate for purposes of adjudicating the appeal.  Therefore the Board finds that the duty to assist has been satisfied.  Accordingly, the Board may proceed to address the merits of the claim.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (201).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.   C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  For a condition noted at entry, the pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, and organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A. Tinnitus 

The Veteran filed a claim seeking service connection for tinnitus in April 2010.  Service treatment records are negative for reports of tinnitus.  At the June 2010, VA examination, the Veteran reported constant tinnitus for a minimum of the prior 3 to 10 years.  The Veteran is competent to report on symptoms of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran filed for service connection for tinnitus and reported tinnitus within a year of discharge from service, and contends that he has experienced such ringing in the ears since service.

Tinnitus was noted during the June 2010 VA examination, or during the one year presumptive period for tinnitus.  Therefore, in light of the Veteran's consistent report and competence to report tinnitus, and assessment of tinnitus during the one year presumptive period, the Board resolves all doubt in the Veteran's favor and finds that tinnitus had its onset during active duty service.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Degenerative Arthritis of the Lumbar Spine 

The Board finds that service connection for a lumbar spine disorder is warranted.  A review of the service treatment records shows that the Veteran was on active duty for training from June 16, 2000, to June 30, 2000.  On June 20, 2000, the Veteran was seen for reports of back pain.  Again on June 27, 2000, the Veteran was seen for back pain related to an injury hurting his back while unloading items.

Records from Dr. Dixon's Chiropractic and Acupuncture Center reveal the Veteran attended treatment sessions on a regular basis from 2006 through 2010, with notes of lumbar spine and cervical spine adjustments throughout that period.

The Veteran underwent a VA examination in July 2010.  He reported injuring his back while unloading a truck in 2000.  He had decreased motion, stiffness, spine pain, and spasms.  He reported radiating pain down to his right hip.  He was using orthotic inserts and a cane.  His range of motion was flexion 0 to 90 degrees, extension 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, left and right lateral rotation 0 to 30 degrees.  Radiology testing was done and revealed L4-L5 disc space narrowing with a grade 1 anterolisthesis of L4 on 5.  The examiner opined that it was less likely than not that the Veteran's spine condition was permanently aggravated by or due to active service.  The rationale provided was that the Veteran has a mechanical back strain with anterolisthesis, which is a common spine condition not caused by a specific injury or exposure.

In January 2013 the Veteran underwent a VA examination.  The Veteran was diagnosed with anterolisthesis, diagnosed in 2010, a mechanical back strain diagnosed in 2000, and degenerative disc disease diagnosed in 2013.  The Veteran reported that in June 2000 while unloading food trays from a truck, he injured his low back.  He felt and heard an audible pop.  He had non radiating pain in his low back.  He was evaluated and diagnosed with a muscle strain, but no x-rays were taken.  He was referred to Fort Knox for an evaluation after his pain continued after one week of treatment with medications and heat.  When he contacted Fort Knox therapy he was told to not come since he was going to be off orders by the time they could see him.  He reported having been followed by his chiropractor since that injury.  His back was first imaged in 2010, noting L4-L5 disc space narrowing, and anterolisthesis of L4-L5 from extension through flexion without instability.  He reported flare ups of pain, and difficulty sleeping due to pain.  His range of motion was flexion to 60 degrees, with painful motion at 50 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 10 degrees, with pain at 10 degrees, right and left lateral rotation to 10 degrees, with pain beginning at 10 degrees.  He had guarding and muscle spasms of the thoracolumbar spine.  Imaging studies were done and revealed arthritis.  The examiner concluded the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that the development of anterolisthesis is generally secondary to a lumbar fracture.  There is no evidence of a fracture nor should it be assumed that his anterolisthesis was sustained at the time of the 2000 mechanical strain.  The examiner stated that this grade of anterolisthesis should not produce the degree of pain and limitation described by the Veteran.  Although he does have evidence of degenerative changes, these do not appear to be secondary to trauma, and are most consistent with age appropriate changes.  His physical examination is most consistent with a muscle strain.  

The examiner's opinions are conflicting, as one examiner referenced anterolisthesis as being secondary to a lumbar fracture, and the other examiner noting it is a common spine condition, hence their probative value is limited.  

Alternatively, the Veteran has been consistent in his reports of back pain both during and after service.  He has consistently reported injuring his back during service, in 2000.  He has consistently reported the mechanism of injury as being unloading a truck.  He was seen at Dr. Dixon's for chiropractic adjustments from 2006 through 2010, and filed for service connection within a year of discharge of his active duty service.    

Arthritis was noted during the May 2010 VA examination, or during the one year presumptive period for arthritis.  Therefore, in light of findings of current symptoms of degenerative osteoarthritis, disc disease, lumbar strain, and anterolisthesis-during the one year presumptive period for arthritis-the Board resolves all doubt in the Veteran's favor and finds that degenerative osteoarthritis, disc disease, lumbar strain and anterolisthesis had its onset during active duty service.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Left Ear Hearing loss 

The Veteran's Service Treatment Records ("STRs") show that the Veteran was noted as having high frequency hearing loss in his left ear, upon entrance into service in January 1969, at the 4000Hz level.  In a July 1981 report of medical history, the Veteran was noted to have left ear high frequency hearing loss.  

A STR from December 2007 revealed the following pure tone air conduction thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
25
25
70

A STR from March 2009 revealed the following pure tone air conduction thresholds in decibels: 

 



HERTZ



500
1000
2000
3000
4000
LEFT
5
0
20
25
70

In June 2010 the Veteran had an audio examination.  During service, he served as a cook and also oversaw food service operations.  He reported exposure to loud sounds such as dishwasher and grinders.  He also reported exposure to artillery and weapon fire while in the field without hearing protection.   

He has worked as a prudential field agent for 23 years, and federal technician as budget analysis.  His recreational activities include fishing and hunting.  

On evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
25
35
70

The Veteran has asymmetric hearing loss where the left ear is significantly worse than the right.  The pure tone average is 35, and speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Board finds that according to the June 2010 examination report, the Veteran has a hearing disability in his left ear for VA purposes.  38 C.F.R. § 3.385 (2016).  (Note I and I-equals a noncompensable rating).  

The examiner stated that though the Veteran was exposed to artillery and weapon fire in the field, and this type of noise can cause hearing loss, the examiner was unable to opine if his military noise exposure caused his hearing loss.  The examiner concluded the Veteran needed to have further medical investigation into the asymmetric hearing loss.

In December 2010 an addendum opinion was rendered.  Pre-induction physical from January 1969 noted the Veteran had defective hearing at 4000Hz in the left ear, but specific audiometric data for that examination was not included in the claims file.  A separation physical from September 1969 showed moderate hearing loss (45dB) at 4000Hz in the left ear.  Physical examination in February 1971 showed the Veteran had a mild (30dB) hearing loss at 4000 Hz in the left ear.  Examination from March 1977 showed normal hearing sensitivity bilaterally.  Audiometric examination in July 1981 showed a significant high frequency hearing loss in the left ear.  The examiner concluded the Veteran's left ear hearing loss was less likely as not caused by or a result of service.  The rationale provided was that the Veteran's hearing loss in 1971 showed improved hearing sensitivity, in the left ear in comparison with the 1969 separation hearing examination.  His hearing loss underwent a significant decrease in the left ear between 1977 and 1981, which was not during active duty service.  The audiologist also stated that the Veteran's hearing loss in the left ear is currently stable in comparison with the 1981 hearing test.  The examiner concluded there was no evidence to indicate his left ear hearing loss was permanently aggravated during service.  It is less likely than not that his hearing loss was aggravated due to service.  

There is no clinical opinion to the contrary. 

Upon careful review of the evidence of record, the Board finds that there is no credible lay evidence or competent medical evidence suggesting that the claimed disability increased in severity during any period of active service-including periods of ACDUTRA.  

First, the Veteran's high frequency left ear hearing loss was noted upon entry into service in 1969.  As such, he is not presumed sound as to that disability for that time frame.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of left ear hearing loss during active duty service or ACDUTRA.  Additionally, later audiograms show left ear high frequency hearing loss.  

At the RO hearing, the Veteran testified that he has suffered from hearing loss since his time in service, specifically since 1969.  Hearing loss may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  To the extent that the Veteran himself believes that his current left ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical or audiological field.  The Veteran's opinion as to the etiology of his current left ear hearing loss is not competent evidence, as such question requires expertise to determine.  Id. 

The Board further finds that there is no competent evidence indicating his left ear hearing loss was aggravated by or is related to his period of active service or periods of ACDUTRA.  At the June 2010 VA examination, the Veteran also reported not being given hearing protection during service.  According the Veteran's STRs, however, the Veteran was placed in a hearing conservation program, and given hearing protection.  In light of the foregoing, the Board finds the Veteran's statements concerning the onset of hearing loss made through the course of his claim to be less credible, and therefore assigns them less probative weight.
 
It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Rather, the current lay statements are found to lack reliability because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements regarding in-service noise exposure with regard to hearing protection. 

The December 2010 VA examiner noted the Veteran's pre-existing hearing loss disability in his left ear.  The Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The most probative evidence, consisting of the opinion provided by the VA examiner, for the same reasons as noted above, shows no aggravation of pre-existing left ear hearing loss.  Indeed, the 2010 examiner specifically found that his left ear hearing loss has been stable in comparison to the 1981 audiogram.  In other words, the Veteran's preexisting left ear hearing loss was not aggravated by any period of active duty or ACDUTRA.  
 
In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hearing loss disability of the left ear and his service.  Accordingly, the appeal seeking service connection for left ear hearing loss must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for low back pain is granted. 

Entitlement to service connection for left ear hearing loss is denied.   



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


